Title: From George Washington to François-Jean de Beauvoir, marquis de Chastellux, 28 January 1781
From: Washington, George
To: Chastellux, François-Jean de Beauvoir, marquis de


                        
                            Dear Sir,
                            New Windsor Jany 28th 1781
                        
                        Accept my congratulation on yr safe arrival at New Port in good health, after traversing so much of the
                            American theatre of War—and my thanks for your obliging favor of the 12th making mention thereof, & introductory of the
                            Count de Charlus, whose agreeable Countenance, alone, is a sufficient index to the amiable qualities of his Mind, & does
                            not fail, at first view—to make favourable impressions on all who see him.
                        He spent a few days with us at Head Qrs and is gone to Philadelphia; accompanied by Count de Dillon—I parted
                            with them yesterday at Ringwood—to which place I had repaired to be convenient to the suppression of a partial mutiny in
                            the Jersey Troops at Pompton who (in imitation of those of Pensylvania) had revolted, and were in a State of disobedience
                            to their Officers. This business was happily effected without bloodshed—Two of the principal actors were immediately
                            executed on the spot and due subordination restored before I returned.
                        I wish I had expression equal to my feelings, that I might declare to you the high sense I have of, & the
                            value I set upon, your approbation and friendship. it will be the wish & happiness of my life to merit a continuation of
                            them, & to assure you upon all occasions of my admiration of your character & virtues, and of the sentmts of esteem
                            & regard with wch I have the honor to be Dr Sir
                    